Opinion by
Morrison, J.,
In this case a verdict was taken for the plaintiff, the learned court overruling a point presented by defendant’s counsel, asking for a binding instruction in favor of the defendant. The action of the court in refusing said point was duly excepted to and the learned court at once granted a rule to show cause why judgment should not be entered in favor of the defendant non obstante veredicto.
*462Subsequently, after argument, the court made the rule absolute and entered judgment for the defendant, and granted an exception to the plaintiff. The opinion of the learned court below and the case of Bland v. Tipton Water Co., 222 Pa. 285, so completely vindicate the judgment in the present case that it would be idle for us to attempt any further demonstration of the correctness of the judgment. The reporter will see that the opinion of the court below is printed in the report of the case.
The assignments of error are all overruled and the judgment is affirmed.